DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image capture unit, a human body detection unit, a target acquisition unit, a target tracking unit, an adjusting unit, in claim 1; a frame difference calculating unit, a motion image acquisition unit, a motion target acquisition unit, in claim 2; a judgment unit, in claim 3; a storage unit in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Holtz et al (US 9,741,129) in view of Broemmelsiek (US Pub. 2002/0030741).  
With respect to claim 1, Holtz discloses A robot monitoring system based on human body information, (see figure 1) comprising:
an image capture unit, configured to capture images, (see figure 1, camera numerical 16); 
a human body detection unit, connected with the image capture unit, and configured to determine if any human body information in the images matches with human body information in a training sample, (see figure 4, numerical 404, object detection and col. 4, lines 47-50, detects object ….by comparing of the image to a stored image “training sample”); 
[a target acquisition unit, connected with the human body detection unit, and configured to get location information and size information of the human body information in the image;]
a target tracking unit, connected with the image capture unit and the target acquisition unit, and configured to obtain a current motion zone according to a frame difference between predetermined image frames in the image, and to obtain a motion target in the motion zone, (see figure 4, numerical 412 object tracked, and col. 2, lines 28-35, tracking of the object in the field of view “a notion zone” in relation with the position, and col. 6, lines 38-50, for a tracking technique that includes motion in multiple frames); 
[an adjusting unit, connected with the target tracking unit and the image capture unit, and configured to adjust direction of the image capture unit so as to locate the motion target in a center of the image.], as claimed.  
However, Holtz fails to explicitly disclose a target acquisition unit, connected with the human body detection unit, and configured to get location information and size information of the human body information in the image; and 
an adjusting unit, connected with the target tracking unit and the image capture unit, and configured to adjust direction of the image capture unit so as to locate the motion target in a center of the image, as claimed.  
Broemmelsiek in the same field of art teaches a target acquisition unit, connected with the human body detection unit, and configured to get location information and size information of the human body information in the image, (see paragraph 0036, determine size of the object being tracked and its position); and 
an adjusting unit, connected with the target tracking unit and the image capture unit, and configured to adjust direction of the image capture unit so as to locate the motion target in a center of the image, (see figure 1, numerical 14 camera controller), as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of controlling a camera for object tracing.  The teaching of Broemmelsiek for tracking of the object and controlling of the camera can be incorporated in the Holtz system (see Holtz col. 3, lines 4-6, control the movement of the camera) for suggestion, and the modification yields an object tracing system with a video camera (see Boremmelsiek paragraph 0002) for motivation.  

With respect to claim 3, combination of Holtz and Broemmelsiek further discloses wherein the adjusting unit comprises: a judgment unit, configured to judge a distance between the motion target and a center of the image, so as to produce an adjusting signal if the distance is greater than a given threshold, (see Holtz, col. 2, lines 30-33, designated object has moved more than a threshold distance), as claimed.

With respect to claim 4, combination of Holtz and Broemmelsiek further discloses a storage unit, connected with the image capture unit and configured to store the images, (see Broemmelsiek figure 1, numerical 30 video database) as claimed.

With respect to claim 5, combination of Holtz and Broemmelsiek further discloses wherein the human body information is human face information, (see Holtz figure 2 and 3 for the face of a human) as claimed.

Claims 6 and 10 are rejected for the same reasons as set forth in the rejections for claims 1 and 5, because claims 6 and 10 are claiming subject matter similar to the scope as claimed in claims 1 and 5.  

With respect to claim 8, combination of Holtz and Broemmelsiek further discloses wherein the training sample is obtained by pre-training prior to S1, (see Holtz col. 2, lines 27-29, match to the reference object “pre-training”) as claimed.

With respect to claim 9, combination of Holtz and Broemmelsiek further discloses wherein, when the steps from SI to S4 loops for a certain period of time, a video, in a time period from the first time that YES occurs in S2 to the last time that NO occurs in S2, will be selected and transmitted to a monitoring storage center, (see Broemmelsiek figure 1, numerical 30 video database “storage center”) as claimed.  

Allowable Subject Matter
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415.  The examiner can normally be reached on Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKKRAM BALI/Primary Examiner, Art Unit 2663